Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-11 is the inclusion of the limitations of an image recording apparatus that includes wherein the image recording apparatus has a first period in which the application unit applies the voltage between the first electrode pin and the second electrode pin, with the first electrode pin being used as an anode side and the second electrode pin being used as a cathode side, and the detection unit detects the current, and a second period in which the application unit applies the voltage between the first electrode pin and the second electrode pin, with the first electrode pin being used as the cathode side and the second electrode pin being used as the anode side. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claims 12 & 13 is the inclusion of the limitations of an image recording apparatus that includes wherein the image recording apparatus has a first period in which the application unit applies the voltage between the first electrode pin and the second electrode pin, with the first electrode pin being used as an anode side and the second electrode pin being used as a cathode side, and the detection unit detects the current, and a third period in which the application unit applies the voltage between the first electrode pin and the second electrode pin, with the first electrode pin being used as the cathode side and the second electrode pin being used as the anode side, and the detection unit detects the current. It is these 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumoto (US 2021/0197548)) disclose a liquid discharge apparatus, a head unit having a plurality of print heads, and a first integrated circuit that outputs an abnormality signal indicating presence or absence of abnormality of the first print head, a first flexible wiring substrate that is electrically coupled to the substrate, and a second integrated circuit that is provided on the first flexible wiring substrate, the second integrated circuit is located between the first nozzle plate and the substrate.  Moriya et al. (US 2020/0180308) disclose a printing apparatus that measures a temperature of an electrothermal transducer by a corresponding temperature detection element, detects, based on the measured temperature, a peak voltage which indicates a point of change, from a state where ink is discharged normally from a printhead to a state where the ink is not discharged from the printhead, and compares the peak voltage with a threshold value.  Yoshida et al. (US 2021/0300019) disclose a liquid ejecting apparatus having an electrode unit with a first and a second electrode, a determination unit to individually determine whether or not a coupling failure of the electrode unit occurs and whether or not liquid exists in a liquid container.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication With The USPTO
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853